NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             OCT 17 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

GERARDO LOPEZ,                                    No. 11-70604

               Petitioner,                        Agency No. A089-394-883

   v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 7, 2014**
                                Pasadena, California

Before: TALLMAN, BEA, and FRIEDLAND, Circuit Judges.

        Petitioner Gerardo Lopez petitions this Court for review of his final order of

removal. We exercise jurisdiction under 8 U.S.C. § 1252(a)(2)(D) and deny the

petition.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez claims that the proceedings underlying his final order of removal

were conducted in violation of his due-process rights. First, he claims that the

immigration judge improperly admitted untimely submitted evidence of his prior

conviction. Second, he claims that the immigration judge improperly issued her

opinion without waiting for a scheduled hearing on the admissibility of Lopez’s

conviction records.

      Even if Lopez’s due-process claims had merit, he fails to show prejudice.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000). The minute order of his

prior guilty plea and conviction coupled with the criminal complaint irrefutably

establish that Lopez was convicted of a drug-related offense. And Lopez does not

contest the conviction or whether the conviction is for a drug-related offense under

8 U.S.C. § 1182(a)(2)(A)(i)(II). He is thus ineligible for relief from deportation.

See 8 U.S.C. § 1255(i)(2)(A) (providing that the Attorney General may adjust the

status of an alien only when he is admissible).

      DENIED.




                                          2